 Case 3:20-cv-00480-JPG Document 24 Filed 05/27/21 Page 1 of 4 Page ID #98




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DeANTHONY JAMES, #91488,                         )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )   Case No. 20-cv-00480-JPG
                                                 )
RACHEL BRAUN,                                    )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for a decision on Defendant Rachel Braun’s Motion to

Dismiss for Lack of Prosecution (Doc. 23) filed April 16, 2021. Plaintiff DeAnthony James filed

no response to the pending motion. At least a week has passed since the response deadline

expired, and he has not requested an extension. For the reasons set forth herein, the motion shall

be granted and this action dismissed.

                                          Background

       Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 on May 26, 2020.

(Doc. 1). In the Complaint, Plaintiff alleged that Nurse Braun denied him dental care for a rotten

tooth at Madison County Jail. (Id. at 1-10). On June 30, 2020, the Court screened the Complaint

and allowed Plaintiff to proceed with a single Fourteenth Amendment claim against Nurse Braun

for denying Plaintiff dental care beginning in April 2020. (Doc. 7). After Nurse Braun filed an

answer, the Court entered an Initial Scheduling Order on September 1, 2020 and a Scheduling

and Discovery Order on November 17, 2020. (Docs. 18 and 20).

       Pursuant to the Scheduling and Discovery Order, Nurse Braun served Plaintiff with

written discovery on January 29, 2021. (See Doc. 23, Ex. A). Plaintiff failed to respond to the

                                                1
 Case 3:20-cv-00480-JPG Document 24 Filed 05/27/21 Page 2 of 4 Page ID #99




discovery requests. (Id.). On March 12, 2021, Nurse Braun sent Plaintiff a letter regarding the

past due discovery responses and again requested them within seven days (by March 19, 2021).

(Id., Ex. B). When Plaintiff did not respond to this written request, Nurse Braun filed a Motion

to Compel Discovery Responses with the Court on March 31, 2021. (Doc. 21). The Court

granted the motion and ordered Plaintiff to file written discovery responses no later than

April 12, 2021. (Id.). Plaintiff was explicitly warned that “failure to do so by this deadline may

result in dismissal of this action for failure to comply with a court order and for failure to

prosecute his claims.” (Doc. 22) (citing FED. R. CIV. P. 41(b)). Plaintiff still did not respond.

When he missed this court-imposed deadline, Nurse Braun filed the instant motion seeking

dismissal of this action with prejudice based on Plaintiff’s failure to prosecute his claims on

April 16, 2021. (Doc. 23). Plaintiff also did not respond to the motion.

                                           Discussion

       Under Rule 41(b) of the Federal Rules of Civil Procedure, a defendant may seek

dismissal of an action “[i]f the plaintiff fails to prosecute or to comply with the[ ] rules or a

federal court order.” See FED. R. CIV. P. 41(b). However, it is not always necessary for a

defendant to file a motion. A district court has inherent authority to dismiss an action sua sponte

for want of prosecution. Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998);

Harrington v. City of Chicago, 433 F.3d 542 (7th Cir. 2006); Fischer v. Cingular Wireless, LLC,

446 F.3d 663 (7th Cir. 2006). Dismissal is just one of the tools available to a court “to achieve

the orderly and expeditious disposition of cases.” Williams, 155 F.3d at 857 (quoting Link v.

Wabash R.R. Co., 370 U.S. 626 (1962)).

       Dismissal is a harsh sanction. For that reason, it should only be used “in extreme

situations, when there is a clear record of delay or contumacious conduct, or when other less



                                                2
 Case 3:20-cv-00480-JPG Document 24 Filed 05/27/21 Page 3 of 4 Page ID #100




drastic sanctions have proven unavailing.” Williams, 155 F.3d at 857 (quoting Dunphy v.

McKee, 134 F.3d 1297, 1299 (7th Cir. 1998)). Here, there is a clear record of delays associated

with Plaintiff’s conduct. Since February 2021, he has repeatedly and consistently disregarded

deadlines in this matter. He missed the deadline for submitting written discovery responses in

February, the extended deadline for submitting written discovery responses in March, the

deadline for complying with the Court’s Order compelling discovery responses in April, and the

deadline for filing a response to the pending motion to dismiss in May. Plaintiff has neither

responded nor requested extensions of any of these deadlines.

       At least a week has passed since the final deadline expired, and Plaintiff has not

requested an extension. The Court will not allow this matter to linger indefinitely. Nurse

Braun’s Moton to Dismiss for Lack of Prosecution shall be granted, and this action shall be

dismissed with prejudice. FED. R. CIV. P. 41(b).

                                           Disposition

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss for Lack of

Prosecution (Doc. 23) is GRANTED. This action is DISMISSED with prejudice based on

Plaintiff’s failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal

does not count as a “strike” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008). He must list each of the issues he intends to appeal in the notice of appeal. A



                                                3
 Case 3:20-cv-00480-JPG Document 24 Filed 05/27/21 Page 4 of 4 Page ID #101




proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-

day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/27/2021                             s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                               4
